 

Strategic Environmental & Energy Resources, Inc 10-K [seer-10k_123113.htm]

Exhibit 10.7

 

Strategic Environmental & Energy Resources, Inc.

Stock Option Grant Notice

(2013 Equity Incentive Plan)

 

Strategic Environmental & Energy Resources, Inc. (the “Company”), pursuant to
its 2013 Equity Incentive Plan (the “Plan”), hereby grants to Optionholder an
option to purchase the number of shares of the Company’s Common Stock set forth
below.  This option is subject to all of the terms and conditions as set forth
in this notice, in the Option Agreement, the Plan and the Notice of Exercise,
all of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined herein but defined in the
Plan or the Option Agreement will have the same definitions as in the Plan or
the Option Agreement. If there is any conflict between the terms in this notice
and the Plan, the terms of the Plan will control.

 

Optionholder:   Date of Grant:   Vesting Commencement Date:   Number of Shares
Subject to Option:   Exercise Price (Per Share):   Total Exercise Price:  
Expiration Date:  

 

Type of Grant: £ Incentive Stock Option1   £ Nonstatutory Stock Option        
Exercise Schedule:  £ Same as Vesting Schedule    £ Early Exercise Permitted

 

Vesting Schedule: One-fourth of the shares vest one year after the Vesting
Commencement Date; the balance of the shares vest in a series of 36 successive
equal monthly installments measured from the first anniversary of the Vesting
Commencement Date, subject to Optionholder’s Continuous Service as of each such
date.

 

Payment: By one or a combination of the following items (described in the Option
Agreement):   ¨ By cash, check, bank draft or money order payable to the Company
  ¨ Pursuant to a Regulation T Program if the shares are publicly traded   ¨ By
delivery of already-owned shares if the shares are publicly traded   ¨ If and
only to the extent this option is a Nonstatutory Stock Option, and subject to
the Company’s consent at the time of exercise, by a “net exercise” arrangement

 

 



1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year.  Any excess over $100,000 is
a Nonstatutory Stock Option.

 

1

 

 

Cashless Exercise: surrender of this Option at the principal office of the
Company together with notice of cashless election, in which event the Company
shall issue Holder a number of shares of Common stock computed using the
following formula:

 

X = Y (A-B)/A

 

where X = the number of shares of Common Stock to be issued to Holder.

 

Y = the number of shares of Common Stock for which this Option is being
exercised.

 

A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 4, the “Market Price” shall be defined as the average Closing Bid Price
of the Common Stock for the five (5) trading days prior to the Date of Exercise
of this Option (the “Average Closing Price’’), as reported by the O.T.C.
Bulletin Board, National Association of Securities Dealers Automated Quotation
System (“Nasdaq”) Small Cap Market, or if the Common Stock is not traded on the
Nasdaq Small Cap Market, the Average Closing Price in any other over-the-counter
market; provided, however, that if the Common Stock is listed on a stock
exchange, the Market Price shall be the Average Closing Price on such exchange
for the five (5) trading days prior to the date of exercise of the Options. If
the Common Stock is/was not traded during the five (5) trading days prior to the
Date of Exercise, then the closing price for the last publicly traded day shall
be deemed to be the closing price for any and all (if applicable) days during
such five (5) trading day period.

 

B = the Exercise Price.

 

For purposes hereof, the term “Closing Bid Price” shall mean the closing bid
price, on the O.T.C. Bulletin Board, the National Market System (“NMS”), the New
York stock Exchange, the Nasdaq Small Cap Market, or if no longer traded on the
O.T.C. Bulletin Board, the NMS the New York Stock Exchange, the Nasdaq Small Cap
Market, the “Closing Bid Price” shall equal the closing price on the principal
national securities exchange or the over-the-counter system on which the Common
Stock is so traded and, if not available, the mean of the high and low prices on
the principal national securities exchange on which the Common Stock is so
traded.  For purposes of Rule 144, and sub-section (d)(3)(ii) thereof, it is
intended, understood and acknowledged that the Common Stock issuable upon
exercise of this Option in a cashless exercise transaction shall be deemed to
have been acquired at the time is Option was issued. Moreover, it is intended,
understood and acknowledged that the holding period for the Common Stock
issuable upon exercise of this Option in a cashless exercise transaction shall
be deemed to have commenced on the date this Option was issued.

 

Additional Terms/Acknowledgements:  By accepting this option, Optionholder
consents to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.  Optionholder
acknowledges receipt of, and understands and agrees to, this Stock Option Grant
Notice, the Option Agreement and the Plan.  Optionholder acknowledges and agrees
that this Stock Option Grant Notice and the Option Agreement may not be
modified, amended or revised except as provided in a writing signed by
Optionholder and a duly authorized officer of the Company or as otherwise
provided in the Plan.  Optionholder further acknowledges that as of the Date of
Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this stock option award and supersede all prior oral and written agreements,
promises and/or representations on that subject with the exception of (i)
options previously granted and delivered to Optionholder, and (ii) the following
agreements only: ______________________________________.

 

2

 

 

Strategic Environmental & Energy Resources, Inc.   Optionholder:         By:   
      Signature   Signature Title:      Date: Date:        

 

Attachments:  Option Agreement, 2013 Equity Incentive Plan and Notice of
Exercise

  

3

 

 

Attachment I

 

Strategic Environmental & Energy Resources, Inc.

2013 Equity Incentive Plan

 

Option Agreement

(Incentive Stock Option or Nonstatutory Stock Option)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Strategic Environmental & Energy Resources, Inc. (the “Company”) has
granted you an option under its 2013 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice.  The option
is granted to you effective as of the date of grant set forth in the Grant
Notice (the “Date of Grant”). If there is any conflict between the terms in this
Option Agreement and the Plan, the terms of the Plan will control.  Capitalized
terms not explicitly defined in this Option Agreement or in the Grant Notice but
defined in the Plan will have the same definitions as in the Plan.

 

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.           Vesting.  Your option will vest as provided in your Grant
Notice.  Vesting will cease upon the termination of your Continuous Service.

 

2.           Number of Shares and Exercise Price.  The number of shares of
Common Stock subject to your option and your exercise price per share in your
Grant Notice will be adjusted for Capitalization Adjustments.

 

3.           Exercise Restriction for Non-Exempt Employees.  If you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (that is, a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six months of Continuous Service measured from the Date of Grant, even
if you have already been an employee for more than six months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six month anniversary in the case
of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).

 

4.           Exercise prior to Vesting (“Early Exercise”).  If permitted in your
Grant Notice (i.e., the “Exercise Schedule” indicates “Early Exercise
Permitted”) and subject to the provisions of your option, you may elect at any
time that is both (i) during the period of your Continuous Service and (ii)
during the term of your option, to exercise all or part of your option,
including the unvested portion of your option; provided, however, that:

 

(a)           a partial exercise of your option will be deemed to cover first
vested shares of Common Stock and then the earliest vesting installment of
unvested shares of Common Stock;

 

(b)           any shares of Common Stock so purchased from installments that
have not vested as of the date of exercise will be subject to the purchase
option in favor of the Company as described in the Company’s form of Early
Exercise Stock Purchase Agreement;

 

4

 

 

(c)           you will enter into the Company’s form of Early Exercise Stock
Purchase Agreement with a vesting schedule that will result in the same vesting
as if no early exercise had occurred; and

 

(d)           if your option is an Incentive Stock Option, then, to the extent
that the aggregate Fair Market Value (determined at the Date of Grant) of the
shares of Common Stock with respect to which your option plus all other
Incentive Stock Options you hold are exercisable for the first time by you
during any calendar year (under all plans of the Company and its Affiliates)
exceeds $100,000, your option(s) or portions thereof that exceed such limit
(according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.

 

5.           Method of Payment.  You must pay the full amount of the exercise
price for the shares you wish to exercise.  You may pay the exercise price in
cash or by check, bank draft or money order payable to the Company or in any
other manner permitted by your Grant Notice, which may include one or more of
the following:

 

(a)           Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.  This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.

 

(b)           Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

 

(c)           If this option is a Nonstatutory Stock Option, subject to the
consent of the Company at the time of exercise, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issued upon exercise of your option by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price.  You must
pay any remaining balance of the aggregate exercise price not satisfied by the
“net exercise” in cash or other permitted form of payment.  Shares of Common
Stock will no longer be outstanding under your option and will not be
exercisable thereafter if those shares (i) are used to pay the exercise price
pursuant to the “net exercise,” (ii) are delivered to you as a result of such
exercise, and (iii) are withheld to satisfy your tax withholding obligations.

 

(d)           Pursuant to the following deferred payment alternative:

 

(i)           Not less than 100% of the aggregate exercise price, plus accrued
interest, will be due four years from date of exercise or, at the Company’s
election, upon termination of your Continuous Service.

 

(ii)          Interest will be compounded at least annually and will be charged
at the minimum rate of interest necessary to avoid (1) the treatment as
interest, under any applicable provisions of the Code, of any amounts other than
amounts stated to be interest under the deferred payment arrangement and (2) the
classification of your option as a liability for financial accounting purposes.

 

(iii)         In order to elect the deferred payment alternative, you must, as a
part of your written notice of exercise, give notice of the election of this
payment alternative and, in order to secure the payment of the deferred exercise
price to the Company hereunder, if the Company so requests, you must tender to
the Company a promissory note and a pledge agreement covering the purchased
shares of Common Stock, both in form and substance satisfactory to the Company,
or such other or additional documentation as the Company may request.

 

5

 

 

6.           Whole Shares.  You may exercise your option only for whole shares
of Common Stock.

 

7.           Securities Law Compliance.  In no event may you exercise your
option unless the shares of Common Stock issuable upon exercise are then
registered under the Securities Act or, if not registered, the Company has
determined that your exercise and the issuance of the shares would be exempt
from the registration requirements of the Securities Act.  The exercise of your
option also must comply with all other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and regulations
(including any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

 

8.           Term.  You may not exercise your option before the Date of Grant or
after the expiration of the option’s term.  The term of your option expires,
subject to the provisions of Section 5(h) of the Plan, upon the earliest of the
following:

 

(a)           immediately upon the termination of your Continuous Service for
Cause;

 

(b)           three months after the termination of your Continuous Service for
any reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three months
after the termination of your Continuous Service; provided further, that if (i)
you are a Non-Exempt Employee, (ii) your Continuous Service terminates within
six months after the Date of Grant, and (iii) you have vested in a portion of
your option at the time of your termination of Continuous Service, your option
will not expire until the earlier of (x) the later of (A) the date that is
seven months after the Date of Grant, and (B) the date that is three months
after the termination of your Continuous Service, and (y) the Expiration Date;

 

(c)           12 months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;

 

(d)           18 months after your death if you die either during your
Continuous Service or within three months after your Continuous Service
terminates for any reason other than Cause;

 

(e)           the Expiration Date indicated in your Grant Notice; or

 

(f)           the day before the 10th anniversary of the Date of Grant.

 

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three months before the date of your option’s exercise, you must be an employee
of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three months after the date your employment with the Company or an
Affiliate terminates.

 

6

 

 

9.           Exercise.

 

(a)           You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by (i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

 

(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option, (ii) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.

 

(c)           If your option is an Incentive Stock Option, by exercising your
option you agree that you will notify the Company in writing within 15 days
after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two years after the Date
of Grant or within one year after such shares of Common Stock are transferred
upon exercise of your option.

 

(d)           By exercising your option you agree that you will not sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any shares of Common Stock or other securities of the Company
held by you, for a period of 180 days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this section will prevent the exercise of a reacquisition
or repurchase option, if any, in favor of the Company during the Lock-Up
Period.  You further agree to execute and deliver such other agreements as may
be reasonably requested by the Company or the underwriters that are consistent
with the foregoing or that are necessary to give further effect thereto.  In
order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period.  You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section
9(d).  The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 9(d) and will have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.

 

10.         Transferability.  Except as otherwise provided in this Section 10,
your option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

 

(a)           Certain Trusts.  Upon receiving written permission from the Board
or its duly authorized designee, you may transfer your option to a trust if you
are considered to be the sole beneficial owner (determined under Section 671 of
the Code and applicable state law) while the option is held in the trust.  You
and the trustee must enter into transfer and other agreements required by the
Company.

 

7

 

 

(b)           Domestic Relations Orders.  Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your option pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by Treasury Regulation 1.421-1(b)(2) that
contains the information required by the Company to effectuate the
transfer.  You are encouraged to discuss the proposed terms of any division of
this option with the Company prior to finalizing the domestic relations order or
marital settlement agreement to help ensure the required information is
contained within the domestic relations order or marital settlement
agreement.  If this option is an Incentive Stock Option, this option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

 

(c)           Beneficiary Designation.  Upon receiving written permission from
the Board or its duly authorized designee, you may, by delivering written notice
to the Company, in a form approved by the Company and any broker designated by
the Company to handle option exercises, designate a third party who, on your
death, will thereafter be entitled to exercise this option and receive the
Common Stock or other consideration resulting from such exercise.  In the
absence of such a designation, your executor or administrator of your estate
will be entitled to exercise this option and receive, on behalf of your estate,
the Common Stock or other consideration resulting from such exercise.

 

11.         Right of First Refusal.  Shares of Common Stock that you acquire
upon exercise of your option are subject to any right of first refusal that may
be described in the Company’s bylaws in effect at such time the Company elects
to exercise its right; provided, however, that if your option is an Incentive
Stock Option and the right of first refusal described in the Company’s bylaws in
effect at the time the Company elects to exercise its right is more beneficial
to you than the right of first refusal described in the Company’s bylaws on the
Date of Grant, then the right of first refusal described in the Company’s bylaws
on the Date of Grant will apply.  The Company’s right of first refusal will
expire on the first date upon which any security of the Company is listed (or
approved for listing) upon notice of issuance on a national securities exchange
or quotation system.

 

12.         Right of Repurchase.  To the extent provided in the Company’s bylaws
in effect at such time the Company elects to exercise its right, the Company
will have the right to repurchase all or any part of the shares of Common Stock
you acquire pursuant to the exercise of your option.

 

13.         Option not a Service Contract.  Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

14.         Withholding Obligations.

 

(a)           At the time you exercise your option, in whole or in part, and at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “same day sale”
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board to the extent permitted by the Company), any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or an Affiliate, if any, which arise in connection with the exercise of
your option.

 

8

 

 

(b)           If this option is a Nonstatutory Stock Option, then upon your
request and subject to approval by the Company, and compliance with any
applicable legal conditions or restrictions, the Company may withhold from fully
vested shares of Common Stock otherwise issuable to you upon the exercise of
your option a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of your option as a liability for
financial accounting purposes).  If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise of
your option, share withholding pursuant to the preceding sentence will not be
permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of Common Stock acquired upon
such exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option.  Notwithstanding the filing of such election, shares of
Common Stock will be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise.  Any adverse consequences to you arising in
connection with such share withholding procedure will be your sole
responsibility.

 

(c)           You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company will have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein, if applicable, unless such obligations are satisfied.

 

15.         Tax Consequences. You hereby agree that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You will not make any claim against
the Company, or any of its Officers, Directors, Employees or Affiliates related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option. Because the Common Stock is not traded on an established
securities market, the Fair Market Value is determined by the Board, perhaps in
consultation with an independent valuation firm retained by the Company. You
acknowledge that there is no guarantee that the Internal Revenue Service will
agree with the valuation as determined by the Board, and you will not make any
claim against the Company, or any of its Officers, Directors, Employees or
Affiliates in the event that the Internal Revenue Service asserts that the
valuation determined by the Board is less than the “fair market value” as
subsequently determined by the Internal Revenue Service.

 

16.         Notices.  Any notices provided for in your option or the Plan will
be given in writing (including electronically) and will be deemed effectively
given upon receipt or, in the case of notices delivered by mail by the Company
to you, five days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.  The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means.  By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

17.         Governing Plan Document.  Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan.  If there is any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan will control.

 

9

 

  

Attachment II

 

2013 Equity Incentive Plan

 

10

 

 

Attachment III

 

Notice of Exercise

 

Strategic Environmental & Energy Resources, Inc.

7801 Brighton Road

Commerce City, CO 80022

 

Date of Exercise: _______________

 

This constitutes notice to Strategic Environmental & Energy Resources, Inc. (the
“Company”) under my stock option that I elect to purchase the below number of
shares of Common Stock of the Company (the “Shares”) for the price set forth
below.

 

Type of option (check one):  Incentive £   Nonstatutory £              Stock
option dated:                      Number of Shares as to which option is
exercised:                      Certificates to be issued in name of:         
            Total exercise price:  $   $              Cash payment delivered
herewith:  $   $              Value of ________ Shares delivered herewith1:  $  
$              Value of ________ Shares pursuant to net exercise2:  $   $    
         Regulation T Program (cashless exercise3):  $   $ 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2013 Equity Incentive Plan (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option, and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within 15 days after the date of any disposition of any of the Shares
issued upon exercise of this option that occurs within two years after the date
of grant of this option or within one year after such Shares are issued upon
exercise of this option.

 



 



1Shares must meet the public trading requirements set forth in the
option.  Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests.  Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.     2The option must be a
Nonstatutory Stock Option, and Strategic Environmental & Energy Resources, Inc.
must have established net exercise procedures at the time of exercise, in order
to utilize this payment method.     3Shares must meet the public trading
requirements set forth in the option.

 

11

 

  

I hereby make the following certifications and representations with respect to
the number of Shares listed above, which are being acquired by me for my own
account upon exercise of the option as set forth above:

 

I acknowledge that the Shares have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and are deemed to constitute
“restricted securities” under Rule 701 and Rule 144 promulgated under the
Securities Act.  I warrant and represent to the Company that I have no present
intention of distributing or selling said Shares, except as permitted under the
Securities Act and any applicable state securities laws.

 

I further acknowledge that I will not be able to resell the Shares for at least
90 days after the stock of the Company becomes publicly traded (i.e., subject to
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934) under Rule 701 and that more restrictive conditions apply to affiliates
of the Company under Rule 144.

 

I further acknowledge that all certificates representing any of the Shares
subject to the provisions of the Option will have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
restrictions pursuant to the Company’s Articles of Incorporation, Bylaws and/or
applicable securities laws.

 

I further agree that, if required by the Company (or a representative of the
underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, I will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Common Stock or other securities of the
Company for a period of 180 days following the effective date of a registration
statement of the Company filed under the Securities Act (or such longer period
as the underwriters or the Company will request to facilitate compliance with
FINRA Rule 2711 or NYSE Member Rule 472 or any successor or similar rule or
regulation) (the “Lock-Up Period”).  I further agree to execute and deliver such
other agreements as may be reasonably requested by the Company or the
underwriters that are consistent with the foregoing or that are necessary to
give further effect thereto.  In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such period.

 

Very truly yours,        

 

12

--------------------------------------------------------------------------------

 